DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on January 4, 2021 has been entered. No claims have been amended. No claims are newly canceled. Claims 5-6 were previously withdrawn. No claims have been added. Claims 1-4 are still pending in this application, with claim 1 being independent.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. PGPub 2015/0289275), hereinafter referred to as Nakamura in view of Seyama et al. (Int. Pub. No. EP 2 385 733 A1), hereinafter referred to as Seyama.
Regarding claim 1, Nakamura teaches a communication system comprising: 
a base station device (See Fig. 5, #300 and [0043]); and 
a communication terminal device configured to perform radio communication 5with the base station device (See Fig. 1, #100 and #200 and [0043]), wherein the base station device and the communication terminal device when operating as a transmitting device rotate inverse fast Fourier transform (IFFT) (The signal in the frame, which is output by the phase rotation unit 106, is output into the IFFT unit 171. With the number of points that is set to target an entire system band, the IFFT unit 171 performs Inverse Fast Fourier Transform on the signal in the frame, which is input; See [0062]), and copy a last portion of the rotated IFFT output to a head of the rotated IFFT output as a cyclic prefix (CP) to thereby generate a transmission signal so that there is no phase rotation at a 10head of a demodulation reception window set in a receiving device (The cyclic prefix (CP) addition unit 172 performs processing that copies one portion of the rear of a wave form of an OFDM unit to the OFDM symbol unit and adds a copy to the front of the OFDM symbol, on a result of the conversion by the IFFT unit 161, and generates the OFDM. The copy of the one portion of the rear of the waveform, which is added to the front of the OFDM symbol, is referred to as the cyclic prefix (CP). By adding the CP, an influence of a delay wave on a channel can be suppressed; See [0063]).  
While Nakamura teaches of phase rotating prior to the output of the IFFT, it fails to explicitly teach that the rotating is performed after output of the IFFT.
Seyama teaches the radio base station phase-rotates the modulated signal on the frequency domain before the inverse fast Fourier transform process. This brings about the same effect that is obtained by circular-shifting a signal after an inverse Fourier transform process on the time domain (See [0052]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the system of Nakamura to include phase rotating the output of the IFFT taught by Seyama in order to obtain the same results.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Kim et al. (U.S. PGPub 2007/0189406), hereinafter referred to as Kim.
Regarding claim 1, Nakamura teaches a communication system comprising: 
a base station device (See Fig. 5, #300 and [0043]); and 
a communication terminal device configured to perform radio communication 5with the base station device (See Fig. 1, #100 and #200 and [0043]), wherein the base station device and the communication terminal device when operating as a transmitting device rotate inverse fast Fourier transform (IFFT) (The signal in the frame, which is output by the phase rotation unit 106, is output into the IFFT unit 171. With the number of points that is set to target an entire system band, the IFFT unit 171 performs Inverse Fast Fourier Transform on the signal in the frame, which is input; See [0062]), and copy a last portion of the rotated IFFT output to a head of the rotated IFFT output as a cyclic prefix (CP) to thereby generate a transmission signal so that there is no phase rotation at a 10head of a demodulation reception window set in a receiving device (The cyclic prefix (CP) addition unit 172 performs processing that copies one portion of the rear of a wave form of an OFDM unit to the OFDM symbol unit and adds a copy to the front of the OFDM symbol, on a result of the conversion by the IFFT unit 161, and generates the OFDM. The copy of the one portion of the rear of the waveform, which is added to the front of the OFDM symbol, is referred to as the cyclic prefix (CP). By adding the CP, an influence of a delay wave on a channel can be suppressed; See [0063]).  
While Nakamura teaches of phase rotating prior to the output of the IFFT, it fails to explicitly teach that the rotating is performed after output of the IFFT.
Kim teaches the IFFT unit receiving the signals, outputting to the phase rotation unit and then inserting a cyclic prefix (See [0064]-[0065]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the system of Nakamura to include phase rotating the IFFT output taught by Kim in order to optimize efficiency.
	
	
	
	
	
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 appears to be novel and inventive because prior art fails to show or teach the communication system according to claim 1, wherein a rotation amount of the IFFT output is in coordination with at least one of a CP length that is a length of the CP, a head position of the demodulation reception window 15with respect to the CP, and a variable margin of the head position of the demodulation reception window.  
Claims 3-4 appear to be novel and inventive because prior art fails to show or teach the communication system according to claim 1, wherein When the base station device performs radio communication with a plurality of 20communication terminal devices, the base station device determines at least one of a rotation amount of the IFFT output and a CP length that is a length of the CP so that a head of the demodulation reception window for each of the plurality of communication terminal devices aligns in a defined unit of data concerning transmission data.  

Response to Arguments
Applicant’s arguments, see page 2, filed March 25, 2021, with respect to the finality of the rejection have been fully considered and are persuasive.  The final rejection been withdrawn. 


Applicant's arguments filed March 25, 2021 have been fully considered but they are not persuasive.
On pages 3-4 of the Applicants’ Response, Applicants state that Nakamura et al. (U.S. PGPub 2015/0289275) in view of Seyama et al. (Int. Pub. No. EP 2 385 733 A1) fails to teach wherein the base station device and the communication terminal device when operating as a transmitting device rotate inverse fast Fourier transform (IFFT) output, and copy a last portion of the rotated IFFT output to a head of the rotated IFFT output as a cyclic prefix (CP) to thereby generate a transmission signal so that there is no phase rotation at a head of a demodulation reception window set in a receiving device. In particular, Applicants state that Nakamura only teaches that a CP is added to suppress “an influence of a delay wave on a channel” and fails to teach rotating the IFFT output so that there is no phase rotation at the head of the reception window. Applicants also state that Seyama fails to teach copying a last portion of the rotated IFFT output to a head of the rotated IFFT output as CP to generate a transmission signal so that there is no phase rotation at a head of a demodulation reception window set in a receiving device.
Examiner agrees that Nakamura does not teach performing the phase rotation after the IFFT output and has thus relied on Seyama which teaches that the phase rotation can be performed after the IFFT. Additionally, in response to applicant's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner has also introduced another reference Kim et al. (U.S. PGPub 2007/0189406) to teach of the phase rotation being performed after the IFFT (See [0064]-[0065]).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/3/2021